           Case 4:20-cv-08238-JSW Document 16 Filed 02/26/21 Page 1 of 6


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 2 SUSAN F. LaMARCA (Cal. Bar No. 215231)
    lamarcas@sec.gov
 3 MATTHEW G. MEYERHOFER (Cal. Bar No. 268559)
    meyerhoferm@sec.gov
 4
   Attorneys for Plaintiff
 5 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 6 San Francisco, California 94104
   Telephone: (415) 705-2500
 7 Facsimile: (415) 705-2501

 8

 9

10

11

12
                                    UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
                                          OAKLAND DIVISION
15

16 SECURITIES AND EXCHANGE COMMISSION, Case No. 4:20-cv-08238-JSW

17          Plaintiff,

18          vs.                                      JOINT CASE MANAGEMENT STATEMENT

19 BENJA INCORPORATED, and                           Initial CMC Date: March 5, 2021
   ANDREW J. CHAPIN,                                 Time: 11:00 A.M.
20                                                   Location: AT&T Teleconference (call in
        Defendants.                                  information: 1-888-684-8852 access code:
21                                                   8583698#) or, if permitted, in Courtroom 5, 2nd
                                                     Floor, Federal Courthouse, 1301 Clay Street,
22                                                   Oakland, California.

23

24

25

26

27

28



     JOINT INITIAL CMC STATEMENT                                          CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 16 Filed 02/26/21 Page 2 of 6


 1                         INITIAL JOINT CASE MANAGEMENT STATEMENT

 2          The Plaintiff Securities and Exchange Commission (“SEC”) and Defendant Andrew Chapin

 3 (together, “the Parties”) hereby submit this initial Joint Case Management Statement:1

 4          1.     Jurisdiction and Service: This Court has jurisdiction over this action pursuant to

 5 Section 22(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77v(a)] and Section 27

 6 of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78aa]. Each of the

 7 defendants has waived service of the summons. (See ECF 9-10.)

 8          2.     Facts as Alleged in the Complaint: The SEC brings this civil enforcement action

 9 alleging that the defendants offered and sold securities in Benja by means of false and misleading

10 statements claiming that Benja had generated millions of dollars in revenue from customers that
11 included Nike, Patagonia, Fanatics, and other major consumer apparel brands. The SEC’s complaint

12 alleges that from 2018 to 2020, Chapin claimed that Benja was a successful e-commerce startup

13 company with a merchandise ad network. The SEC alleges that Chapin provided prospective

14 investors with written materials which purported to show that the above-named and other consumer

15 brands had spent millions of dollars with Benja and made false and misleading statements to the same

16 effect. The SEC also alleges that Chapin arranged for one or more individuals to impersonate a

17 representative of a venture capital firm that had purportedly invested in Benja and representatives of

18 the companies that purportedly did business with Benja. The alleged purpose of these impersonations

19 was to persuade certain persons to purchase Benja securities. The SEC also alleges that Chapin told

20 at least one prospective investor that Benja had an exclusive e-commerce arrangement with the music

21 streaming app Spotify. The SEC alleges that, in reality, Benja did not have the commercial

22 relationships that it claimed with these companies.

23

24

25   Benja Incorporated (“Benja”) has been placed in liquidation proceedings under Chapter 7 of the
     1

   bankruptcy code. In re Benja Incorporated, Case No. 20-30819-DM-7 (U.S. Bankr. N.D. Cal.). The
26
   bankruptcy trustee appointed to take control of Benja and its assets has informed the SEC that he
27 does not intend to actively litigate the SEC’s case against Benja, and the SEC does not intend to ask
   the Court to enter default or a default judgment against Benja while the Benja trustee complies with
28 his mandate to identify, preserve, and recover assets. Accordingly, while counsel for the trustee has
   reviewed and approved this CMC statement, Benja is not a “party” as that term is used herein.

     JOINT INITIAL CMC STATEMENT                         1                      CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 16 Filed 02/26/21 Page 3 of 6


 1          3.       Legal Issues:

 2          The SEC has alleged intentional fraud in violation of Section 10(b) of the Exchange Act, 15

 3 U.S.C. § 78j(b) and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5 and Sections 17(a)(1), (2), and (3)

 4 of the Securities Act, 15 U.S.C. §77q(a). At this stage, it is not clear which elements of these causes

 5 of action may raise legal issues. In addition, as set forth below, there is a criminal complaint setting

 6 forth similar conduct Chapin, which also may raise procedural or other legal issues.

 7          4.       Motions:

 8          No motions have yet been filed. The SEC anticipates that if Chapin is convicted in a parallel

 9 criminal action and the SEC’s case against Chapin is still pending, the SEC would move for summary

10 judgment in this case due to the collateral effect of the conviction.
11          5.       Amendment of Pleadings:

12          The SEC may amend its complaint to add allegations of fraud against other Benja investors.

13 The parties propose that any amendment of pleadings be completed by June 30, 2021.

14          6.       Evidence Preservation:

15          The SEC obtained evidence, principally in the form of document productions made by third

16 parties, during its investigation preceding the filing of this case. The SEC has preserved this

17 evidence, whether in electronic or paper form, in conformity with standards of the agency and federal

18 government requirements.

19          7.       Disclosures:

20          The parties have agreed to make initial disclosures described in Fed. Rule Civ. Proc. 26(a) on

21 the following schedule:

22                  SEC will provide Initial Disclosures no later than: March 5, 2021.

23                  Chapin will provide Initial Disclosures by no later than: March 31, 2021.

24          8.       Discovery:

25          The SEC anticipates that discovery can be completed without the need to augment the number

26 of depositions or interrogatories beyond the numerical limitations in the rules. The SEC also

27 anticipates that depositions may need to be conducted by secure videos for the foreseeable future in

28 light of the pandemic, and the SEC has been using a platform (currently, Cisco’s WebEx) in other


     JOINT INITIAL CMC STATEMENT                          2                       CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 16 Filed 02/26/21 Page 4 of 6


 1 matters with success. The SEC anticipates serving document and testimony subpoenas directed to
 2 third parties as necessary. The SEC has agreements with Chapin and Benja that discovery papers and

 3 pleadings in this matter may be served by email.

 4          9.        Class Actions: Not Applicable.

 5          10.       Related Cases: The United States Attorney’s Office has filed a criminal complaint

 6 against Chapin. United States v. Andrew Chapin, Case 3:20-mj-71712-MAG. There is substantial

 7 overlap between the facts sworn in the criminal complaint and the SEC’s allegations in this action.

 8 The SEC is not aware of any indictment or information having yet been filed against Chapin.

 9          11.       Relief:

10          The SEC seeks the following relief in this action:

11                   Permanent injunctions against each of the Defendants, prohibiting each of them from

12                    directly or indirectly violating Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)]

13                    and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and Section 17(a) of the

14                    Securities Act [15 U.S.C. § 77q(a)].;

15                   Orders requiring each of the Defendants to disgorge, with prejudgment interest, all

16                    illicit trading profits, losses avoided, or other ill-gotten gains received by him, directly

17                    or indirectly, as a result of the conduct alleged in the complaint;

18                   Orders requiring each of the Defendants to pay civil penalties pursuant to Section

19                    20(d) of the Securities Act [15 U.S.C. § 77t(d)], and Section 21(d) of the Exchange

20                    Act [15 U.S.C. § 78u(d)(3)];

21                   An order prohibiting Defendant Chapin from serving as an officer or director of any

22                    entity having a class of securities registered with the SEC pursuant to Section 12 of the

23                    Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to Section

24                    15(d) of the Exchange Act [15 U.S.C. § 78o(d)], pursuant to Section 20(e) of the

25                    Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2) of the Exchange Act [15

26                    U.S.C. § 78u(d)(2)].

27

28


     JOINT INITIAL CMC STATEMENT                              3                        CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 16 Filed 02/26/21 Page 5 of 6


 1          12.     Settlement and ADR:

 2          The SEC and Chapin have engaged in preliminary discussions about the possibility of a

 3 settlement. Counsel for the SEC and for Chapin anticipate continuing these discussions in the

 4 coming weeks in the hope of reaching an acceptable settlement of this matter. The SEC recommends

 5 that, if Chapin remains litigating after August 31, 2021, the parties engage in a settlement conference

 6 mediated by a United States Magistrate Judge. The SEC does not anticipate any discovery or other

 7 steps that would be a prerequisite to such a conference, but would defer to Chapin’s preferences

 8 regarding the timing of a settlement conference, to best ensure his willing and active participation.

 9          Counsel for the SEC has filed the required notice under ADR L.R. Rule 3-5.

10          13.     Consent to a Magistrate Judge for All Purposes: The parties do not consent to have

11 a magistrate judge conduct all further proceedings including trial and entry of judgment.

12          14.     Other References: This case is not suitable for reference to binding arbitration, a

13 special master, or the Judicial Panel on Multidistrict Litigation.

14          15.     Narrowing of Issues / Bifurcation:

15          Because the relief sought by the SEC is to be determined by the Court under principles of

16 equity (injunctions and disgorgement) or by statute (penalties, and the requested officer and director

17 bar), if the parties proceed to trial in this case, the issue of the appropriate remedies should be later

18 determined after liability. Accordingly, if a jury trial is required, then the jury would decide the issue

19 of liability, and the Court would next hear the parties’ cases on the issue of remedies (typically by

20 motion).

21          16.     Expedited Trial Procedure:

22          The SEC does not believe this case is appropriate for the expedited trial procedures,

23 principally because there is a related criminal complaint. The SEC therefore anticipates that a trial in

24 this case would follow a trial in the criminal case.

25          17.     Scheduling:

26          The SEC would propose the Court set the following pre-trial deadlines:

27

28


     JOINT INITIAL CMC STATEMENT                           4                        CASE NO. 4:20-CV-08238-JSW
           Case 4:20-cv-08238-JSW Document 16 Filed 02/26/21 Page 6 of 6


 1          Dates for Disclosures of Experts: Expert Deadline - August 27, 2021 (for any party’s expert

 2          anticipated for the case-in-chief); Rebuttal Expert Deadline – September 17, 2021 (for any

 3          party’s expert offered solely to rebut another party’s disclosed expert)

 4          Fact Discovery Cut-off: February 25, 2022

 5          Expert Discovery Cut-off: March 4, 2022

 6          The SEC proposes that no trial date, or final dispositive motions date, be scheduled in this

 7 case until after the conclusion of trial in Chapin’s criminal case.

 8          18.    Trial:

 9          Based upon this Court’s normal schedule for jury trials (9:00 a.m. to 4:30 p.m.), the SEC

10 anticipates approximately five days of trial (excluding jury deliberations).
11          19.    Disclosure of Non-Party Interested Entities:

12          The SEC is not subject to the requirements of Civil Local Rule 3-15.

13          20.    Professional Conduct:

14          The attorneys for the represented parties have reviewed the Guidelines for Professional

15 Conduct for the Northern District of California.

16                                                Respectfully submitted,

17

18 DATED: February 26, 2021                       /s/ Matthew Meyerhofer
                                                  Matthew Meyerhofer, Esq.
19                                                Attorney for Plaintiff
                                                  SECURITIES AND EXCHANGE COMMISSION
20

21
                                                  /s/ Randy Sue Pollock______
22                                                Randy Sue Pollock, Esq.
                                                  LAW OFFICES OF RANDY SUE POLLOCK
23                                                Attorney for Andrew Chapin
24

25                                                /s/ Stephen D. Finestone
                                                  Stephen D. Finestone
26                                                FINESTONE HAYES LLP
                                                  Attorney for Kyle Everett as Chapter 7 Trustee for
27                                                Benja Incorporated
28


     JOINT INITIAL CMC STATEMENT                          5                        CASE NO. 4:20-CV-08238-JSW
